Citation Nr: 1113718	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for post-operative residuals of a nonunion fracture of the right fifth metatarsal, evaluated as 10 percent disabling.

2.  Entitlement to service connection for a left knee disability, as secondary to a service-connected disability.

3.  Entitlement to service connection for a lumbar spine disability, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1985 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The service-connected post-operative residuals nonunion fracture of the Veteran's right fifth metatarsal is moderately severe but no worse.  

2.  The degenerative joint disease of the Veteran's left knee is secondary to the service-connected post-operative residuals nonunion fracture of his right fifth metatarsal.

3.  The degenerative joint disease of the Veteran's lumbar spine is secondary to the service-connected post-operative residuals nonunion fracture of his right fifth metatarsal.  


CONCLUSIONS OF LAW

1. The criteria for a 20 percent disability rating, and no higher, for the service-connected post-operative residuals nonunion fracture of the right fifth metatarsal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

2.   Degenerative joint disease of the left knee is due to, or the result of, the service-connected post-operative residuals nonunion fracture of the right fifth metatarsal.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

3.  Degenerative joint disease of the lumbar spine is due to, or the result of, the service-connected post-operative residuals nonunion fracture of the right fifth metatarsal.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, with respect to the issues of entitlement to service connection for degenerative joint disease of the left knee and lumbar spine, the Board is granting in full this aspect of the Veteran's appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

With respect to the remaining issue adjudicated herein (the Veteran's increased rating claim), the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Specifically, under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2009).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the increased rating claim adjudicated herein, prior to adjudication of the claim, letters sent to the Veteran in March 2006 fully satisfied the duty to notify provisions of  VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate the issue; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this increased rating claim is required.  

Additionally, the March 2006 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying the relevant Diagnostic Code, which typically provides for a range in severity of a particular disability, based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was notified that such evidence may consist of doctor statements (including information regarding pertinent physical and clinical findings), radiographic study results, and the dates of relevant examinations and tests.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
With respect to VA's duty to assist, the Veteran's service treatment records and VA medical records have been obtained and associated with the claims file.  There is no evidence of any outstanding records pertinent to the Veteran's claim.  

In addition, the Veteran was afforded pertinent VA examinations in August 2006 and April 2008.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the VA examinations obtained in this case are adequate as they were predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010).  

The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Thus, the Veteran will not be prejudiced by the Board's proceeding to adjudicate the merits of the Veteran's increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not warranted in this case.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In this case, the Veteran's right foot disability has been rated as 10 percent disabling under DC 5284, for a moderate foot injury.  The Veteran contends that his right foot disability warrants a higher disability evaluation.

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals. 38 C.F.R. § 4.71a, DC 5284. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5284.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5284 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (a foot disability).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5284.  

In August 2006, the Veteran was afforded a VA examination of the right foot.  The Veteran reported occasional swelling in the foot with chronic aching and pain.  He also reported soreness and fatigue exacerbated by weight bearing.  He indicated that he took over-the-counter pain medications and did not use ambulation devices.  The examiner noted a slight limp.  On inspection of the foot, the examiner noted no abnormality.  Skin was warm and dry, with good color and pulses intact.  Nail beds were normal and there was no skin breakdown or other abnormality.  The examiner noted tenderness on the lateral aspect of the foot in the area of the Veteran's prior fracture.  Range of motion in the toes was noted to be normal with tenderness in the 4th and 5th toes.  There was no edema, weakness, or instability.  Weight bearing was abnormal with tenderness, as noted above.  X-ray findings showed degenerative arthritis and an old heel fracture of the proximal 5th metatarsal.

In April 2008, the Veteran was afforded a second VA examination of the right foot.  The Veteran reported similar symptoms as noted in the prior examination, to include chronic pain with fatigue.  In addition, he reported episodes of increased pain with motion and functional impairment at 80 to 90 percent.  The Veteran reported that he was unable to work due to his orthopedic problems.  The examiner noted that the right foot was essentially unremarkable.  The foot was tender to palpation and the Veteran's gait antalgic, but there were no other abnormalities.  Range of motion in the joints of the foot was noted to be normal and the examiner indicated callosities on the plantar surface without evidence of hallux valgus.  The examiner opined that the Veteran was unable to stand or walk long enough to continue operating his business.

Upon review of the medical evidence, the Board finds support for assignment of a higher evaluation under the law for the orthopedic manifestations of the Veteran's right foot disability.  In this regard, although the Veteran has normal range of motion in the joints of the right foot without significant abnormalities, the Board notes the medical evidence indicating pain and fatigue on motion and function, tenderness on palpation, callosities, and an antalgic gait.  Thus, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07.  Regarding range of motion, the evidence of record indicates that the Veteran had pain upon range of motion testing, although range of motion was essentially normal.  Additionally, it was noted that the Veteran was able to walk and stand for limited periods of time.  Therefore, an increased rating, based on symptoms associated with a moderately severe right foot disorder, is warranted.  See 38 C.F.R. § 4.14 (2010).  

The Veteran's subjective complaints have been contemplated in the 20 percent rating assigned by this decision.  Specifically, based on the evidentiary posture as discussed herein, the Board finds that the overall evidence of record reflects a disability picture most nearly approximating a 20 percent evaluation with consideration of whether there was additional functional impairment due to DeLuca factors.  

Therefore, a 20 percent, and no higher, is warranted.  In this regard, the Board highlights that the Veteran's right foot shows no abnormalities, range of motion is essentially normal, and the Veteran does not use ambulatory aids of any kind.  Thus, the next higher evaluation of 30 percent, based on severe findings, is not warranted.  

The Board has also considered whether a higher evaluation is warranted under other diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the record contains no supporting objective documentation in this regard.  Indeed, with regard to the arthritis of the right foot, it is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  As the Veteran's rating under DC 5284 contemplates limitation of function and motion,  DC 5003 is inapplicable.

In reviewing the Veteran's claim for a higher rating for his service connected right foot disorder, the Board has also considered whether he is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right foot disability with the established criteria found in the rating schedule for spine disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board finds that referral for an extraschedular evaluation is not warranted.  

Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, as the Veteran filed his claim in September 2006, prior to the regulation change, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Board notes that the Veteran has consistently argued that the degenerative joint disease of his left knee and lumbar spine were caused by his service-connected right foot disability.  He has provided no argument that the disorder had its onset in service or within one year of service discharge, or is otherwise etiologically related to his active service.  Therefore, in this case, the Board has construed the Veteran's claims based on a theory of entitlement on a secondary basis.

In August 2006, the Veteran was afforded a VA examination.  The examiner noted the Veteran's history of treatment for a service-connected right foot condition.  The With regard to the left knee, the Veteran complained of chronic stiffness, occasional swelling, infrequent locking with pain, and no instability.  He denied injury to the knee but reported a prior diagnosis of torn meniscus.  The examiner noted a slight limp from right to left secondary to the right foot condition.  On examination, the examiner noted degenerative changes and a small joint effusion in the left knee and diagnosed degenerative disc disease.  He opined that the left knee disability was not secondary to the right foot condition, based on the Veteran's denial of a previous injury to the left knee secondary to the right foot.  

With regard to the lumbar spine, the Veteran reported a prior diagnosis of scoliosis as well as symptoms including pain and stiffness.  On examination, the examiner diagnosed early degenerative joint disease of the lumbar spine with anterior marginal lipping of the L5.  He opined that the Veteran's lumbar spine disability was not related to the right foot, again referencing no actual injury to the back secondary to the foot.

In April 2008, the Veteran was afforded a second VA examination.  The Veteran reported pain in the left knee with limitation of function and motion.  He reported a left knee surgery in 2000 for a torn meniscus and indicated no known mechanism of injury, but reported a popping sensation during a karate class.  The examiner diagnosed residuals of left knee pain due to a meniscal tear. With regard to the lumbar spine, the Veteran reported pain and stiffness without injury to the spine.  On examination, the examiner noted limitation of motion with intact sensation.  The examiner diagnosed lumbar spine pain and scoliosis.  He opined that the Veteran's left knee and lumbar spine conditions were secondary to the Veteran's service connected right foot condition, due to the alteration of his gait resulting from the right foot injury.

The Board notes that treatment records from July 2000 confirm the Veteran underwent surgery for a left knee meniscal tear.  Additionally, VA treatment records from 2000 to 2007 show continued complaints of and treatment for left knee and lumbar spine arthritis with pain, contemporaneous with treatment for a service connected right foot disability. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection on a secondary basis, the Veteran must show a current disability that is related to a service connected disability.  See Wallin, supra.  In this case, the Veteran has a current diagnosis of degenerative joint disease of the left knee and lumbar spine.  A medical opinion offered by the April 2008 VA examiner indicates a positive relationship between the Veteran's left knee and lumbar spine disabilities and the Veteran's service-connected right foot condition.  In this regard, the examiner reasoned that the Veteran had an altered gait, due to the prior right foot injury, which caused his current left knee and back problems.  By contrast, a August 2006 VA examiner found no evidence of a connection between the Veteran's left knee and low back disabilities and a service connected right foot condition, noting no evidence of injury as a result of the right foot disability.  

The Board finds both medical opinions probative as they are based on a review of the Veteran's service history and medical history, as well as his contentions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, both examiners provided supporting rationale for their medical opinions.  In this regard, the August 2006 examiner reasoned that the Veteran's left knee and low back disabilities were not related to a right foot condition because there was no evidence of injury as a result of the right foot.  On the other hand, the April 2008 examiner reasoned that the Veteran's right foot condition caused and altered gait which led to his left knee and low back problems.  

Clearly, the evidence is in relative equipoise.  Accordingly, the Board finds that service connection for a degenerative joint disease of the left knee and lumbar spine, as secondary to a service connected right foot condition, is warranted.  


ORDER

A 20 percent disability evaluation, and no higher, for post-operative residuals of a nonunion fracture of the right fifth metatarsal is granted, subject to the regulations governing the award of monetary benefits.  

Service connection for degenerative joint disease of the left knee, as secondary to the service-connected post-operative residuals of a nonunion fracture of the right fifth metatarsal, is granted.

Service connection for degenerative joint disease of the lumbar spine, as secondary to the service-connected post-operative residuals of a nonunion fracture of the right fifth metatarsal, is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


